Title: To George Washington from William Vans Murray, 26 August 1797
From: Murray, William Vans
To: Washington, George



Dear Sir,
The Hague 26 Augt 1797

Though I did myself the honour of writing very lately to you, the pleasing event of which a letter this morning from Hamburgh gives a prospect, induces me rather to trespass upon your patience than to omit for a moment the intelligence that there is every reason to expect the liberation of M. Fayette.
I will extract part of Mr Williams’s (the Consul’s) letter of 22d Augt —he says that “Mr Childs who left this (Hamburgh) yesterday, on his way to Paris may have had the pleasure of informing you that the Marquis Fayette & his companions will soon be on

their route hither. The Emperor has ordered their release provided the necessary steps be taken here to convey them off the territory of the Empire to Holland or America, eight days after their arrival at Hamburgh. The Imperial minister received instructions for that purpose which he communicated to me. I am not authorised to do anything for the Marquis officially, but Mr Childs will inform you that he, Mr Jay & myself agreed to make the arrangements & provide him & his family with a passage & every necessary, if wanted. I waited on the minister yesterday, & mentioned measures we are ready to take, which, with a similar offer from Mr Parish, will, no doubt, procure an immediate release. The Marquis will probably proceed by the shortest route to Holland. His friends appear to wish it. They expect perhaps, he will soon have leave to enter France, & recover his property. But if he concluds to go to America, & the State of his health will not admit of his embarking immediately, he will no doubt, have all the indulgence he desires, & be permitted to reside at Altona. I shall render him every service in my power &c.”
Should it be in any way within my reach to render services to M. Fayette I shall seize upon the occasion both out of respect to his virtues & as an opportunity of testifying in a way the most congenial to your feelings my profound and affectionate attachment Sir to you. I am with perfect & most respectful esteem Sir Yr mo. ob. hble Sert

W. V. Murray


P.S. It will be pleasing to you Sir to know that a Treaty is agreed upon between Tunis and the U. States—but not signed—owing it is said to the illness of some great man of the court—a sum of about 170,000 Dollars will be wanting—This will be supply’d in Europe.

